OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 OMB Number 3235-0058 Expires: April 30, 2009 Estimated average burden hours per response…… 2.50 FORM 12b-25 SEC FILE NUMBER 0-15279 NOTIFICATION OF LATE FILING CUSIP NUMBER 369385109 (Check one):□ Form 10-K □ Form 20-F□ Form 11-K ý Form 10-Q □ Form N-SAR □ Form N-CSR For Period Ended:September 30, □ Transition Report on Form 10-K □ Transition Report on Form 20-F □ Transition Report on Form 11-K □ Transition Report on Form 10-Q □ Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART
